
	

114 HR 5460 : First Responder Access to Innovative Technologies Act
U.S. House of Representatives
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5460
		IN THE SENATE OF THE UNITED STATES
		September 27, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish a review process to review applications for
			 certain grants to purchase equipment or systems that do not meet or exceed
			 any applicable national voluntary consensus standards, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the First Responder Access to Innovative Technologies Act. 2.Approval of certain equipment (a)In generalSubsection (f) of section 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended—
 (1)by striking If an applicant and inserting the following:  (1)Application requirementIf an applicant; and
 (2)by adding at the end the following new paragraphs:  (2)Review processThe Administrator shall implement a uniform process for reviewing applications that, in accordance with paragraph (1), contain explanations to use grants provided under section 2003 or 2004 to purchase equipment or systems that do not meet or exceed any applicable national voluntary consensus standards developed under section 647 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 747).
 (3)FactorsIn carrying out the review process under paragraph (2), the Administrator shall consider the following:
 (A)Current or past use of proposed equipment or systems by Federal agencies or the Armed Forces. (B)The absence of a national voluntary consensus standard for such equipment or systems.
 (C)The existence of an international consensus standard for such equipment or systems, and whether such equipment or systems meets such standard.
 (D)The nature of the capability gap identified by the applicant and how such equipment or systems will address such gap.
 (E)The degree to which such equipment or systems will serve the needs of the applicant better than equipment or systems that meet or exceed existing consensus standards.
 (F)Any other factor determined appropriate by the Administrator.. (b)Inspector General reportNot later than 3 years after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report assessing the implementation of the review process established under paragraph (2) of subsection (f) of section 2008 of the Homeland Security Act of 2002 (as added by subsection (a) of this section), including information on the following:
 (1)The number of requests to purchase equipment or systems that do not meet or exceed any applicable consensus standard evaluated under such review process.
 (2)The capability gaps identified by applicants and the number of such requests granted or denied. (3)The processing time for the review of such requests.
				
	Passed the House of Representatives September 26, 2016.Karen L. Haas,Clerk
